





CITATION:
R. v. Toor, 2011
          ONCA 114





DATE:
          20110209



DOCKET: C51086



COURT OF APPEAL FOR ONTARIO



Goudge, Sharpe and Gillese JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Narinder Toor



Appellant



Narinder Toor, acting in person



Ian R. Smith, acting as duty counsel



Paul Lindsay, for the respondent



Heard: November 18, 2010



On appeal from the conviction entered on September 19, 2008,
          and the sentence imposed on February 3, 2009, by Justice M. Tulloch of the
          Superior Court of Justice, sitting with a jury.



Goudge J.A.:



[1]

The appellant was charged with three counts of assault-related
    offences involving domestic abuse of his wife. These were as follows:

Count
    1: assault on his wife causing her bodily harm on December 31, 2003;

Count
    2: sexual assault on his wife during an eight year period ending on or about  December
    14, 2004;

Count
    3: assault on his wife causing her bodily harm on December 15, 2004.

[2]

On September 19, 2008, he was found guilty by a jury on
    all three counts. On February 3, 2009, he was given a global sentence of 4
    years imprisonment.

[3]

He has appealed both his conviction and his sentence.
    He appeared before us in person, ably assisted by duty counsel, Mr. Smith.

[4]

At trial, the appellant and his wife, the complainant,
    were the two principal witnesses. Their stories were diametrically opposed.

[5]

Concerning the December 31, 2003 incident, the
    complainant testified that it began when she asked him to get her a phone card
    to call her parents in India on New Years Day. He refused to do so because he
    did not want her speaking to them. He refused to let her get it herself. When
    she went up to her bedroom, he got angry, punched her and dragged her by the
    legs along the floor to the stairwell to bring her back down. The appellant
    said none of this happened, that she was the one who had become angry at him
    because he failed to bring home a movie, and that if he touched her it was
    entirely accidental.

[6]

The evidence on the sexual assault count also came
    entirely from the complainant and the appellant. She testified that while there
    were occasions of consensual sex there were many occasions over the eight years
    where she refused, but he violently forced himself on her. His evidence was
    that this never happened and that he had only consensual sex with her over this
    period of time.

[7]

The complainants evidence of the December 15, 2004
    incident was that it began when she signed up to work for Avon and received
    their products at home. He threw out the products, telling her he would not let
    her do this work because it was a job whores do. When she threatened to call
    the police, he grabbed her by the hair, threw her down and stomped on her,
    hitting her harder and harder. Her screams brought their boarder, Mr. Singh, up
    from downstairs. In the end she was taken to the police station, and then to
    the hospital. Her evidence was corroborated to some extent by the evidence of
    both Mr. Singh and her son. The appellant denied hitting her or stomping on
    her. He said she got angry and fell on the stairs.

[8]

The Crown did not seek to use the evidence on each
    count as similar fact evidence on each of the other counts. Nor did either
    counsel seek a judicial instruction cautioning the jury against propensity
    reasoning. None was given.

[9]

The jury returned with findings of guilt on all three
    counts.

THE CONVICTION APPEAL

[10]

The
    appellant argues that the trial judges failure to warn the jury of the danger
    of propensity reasoning constitutes reversible error. He says that the circumstances
    here required that the jury be instructed that in considering each charge they
    could not use the evidence relating to the other charges simply to find that
    the appellant was the kind of person likely to have committed the charged
    offence.

[11]

We
    do not agree with this submission.

[12]

This
    is not a case in which the evidence of the appellants discreditable conduct
    falls outside the counts in the indictment against him. The evidence was
    directly probative of at least one of the three counts.

[13]

Moreover,
    in the circumstances of this case, the evidence in relation to each count was
    admissible on each of the other two counts as well. Mr. Smith does not
    seriously contest this. The evidence involves the ongoing relationship between
    the appellant and the complainant. It sheds light on the nature of that
    relationship, and is relevant for the purpose of setting the context in which each
    alleged event occurred.

[14]

The
    evidence is also relevant to the appellants disposition to assault his wife.
    It does much more than suggest that the appellant is a bad person who has a
    general disposition to act violently. It suggests a disposition to do the very
    act in question in each count, namely assaultive behaviour towards his wife.

[15]

Finally,
    the evidence is relevant to the issue of the delayed disclosure of these
    incidents by the complainant, particularly the sexual assault over an eight-year
    period. It speaks to her position that she did not disclose immediately because
    she felt threatened and controlled by the appellant.

[16]

The
    evidence concerning each count carries a probative force for the other two
    counts that rests on these three bases. That force outweighs the potential
    prejudice that the jury will engage in forbidden propensity reasoning, namely
    that the appellant is a bad person who would therefore have a tendency to
    commit the offences charged.

[17]

While
    it was therefore properly open to the jury to consider the evidence relating to
    all three counts in reaching its verdict on each count, the appellant says that
    nonetheless in this case the trial judge was required to caution them against
    reasoning based on general propensity.

[18]

The
    trial judge did not do so. Indeed, on several occasions, in describing for the
    jury their general task, he instructed them that they were to consider all of
    the evidence in reaching their decision. In doing so, however, he made no
    reference to the evidence directly relating to each count and how they might use
    it in considering the other two counts. Moreover, when he reviewed the evidence
    on each count, he did so without reference to the evidence directly relating to
    the other two counts.

[19]

In
    addition, neither the Crown nor experienced defence counsel requested such a
    caution. This cannot have been an oversight on the latters part because, in
    his closing address, defence counsel expressly urged the jury to keep the
    evidence on each count separate and not to consider the evidence on one count
    in deciding on either of the other two counts.

[20]

There
    is no doubt that the trial judge could have told the jury not to infer from the
    evidence of the appellants discreditable conduct that he was the type of
    person who would engage in the criminal activity alleged against him. However,
    had he elected to do so he would also have had to instruct the jury on the
    proper use that could be made of such evidence.

[21]

He
    would have had to instruct the jury that, if they accepted the complainants
    evidence, they could find that the context of her relationship with the
    appellant was one in which he was controlling and abusive; that they could use
    the evidence tending to show the appellants specific disposition to be violent
    with his wife to infer a disposition to do the very acts charged; and that the
    nature of their relationship explained her delay in reporting the sexual
    assault.

[22]

In
    all these circumstances, we have no doubt that on balance, an instruction
    explaining both the proper and improper uses of the evidence on one count in
    deciding the other two counts would have operated against the appellants
    interest. We therefore conclude that the trial judge did not err in not giving
    the instruction argued for by the appellant. In this respect, this case is very
    like a number of other cases decided by this court: see for example
R. v. W.B.
(2000), 49 O.R. (3d) 321;
R. v. A.G.
(2004), 190 C.C.C. (3d) 504;
R. v. C.B.,
2008 ONCA 486; and
R. v. Sandhu
, 2009 ONCA 102.

[23]

The
    conviction appeal must therefore be dismissed.

THE SENTENCE APPEAL

[24]

The
    appellant argues that his four-year sentence is unfit, particularly given the
    fact that he is a first offender, and the cursory nature of the trial judges
    reasons for sentence.

[25]

We
    do not agree. The trial judge was expressly alive to the appellant being a
    first-time offender. Moreover, in our view, it is clear from his reasons that,
    in sentencing the appellant, the trial judge accepted the complainants
    evidence about what happened. He described the offences this way at p. 2 of his
    reasons for sentence:

The
    circumstances of this case [were] aggravated in light of the fact that it
    occurred within a domestic situation. The complainants evidence was that she
    was controlled by Mr. Toor. In fact, he did not want her to work, he didnt
    want her to associate with people outside his family. He did not only
    physically abuse her at will but he also verbally abused her, as well as
    subjected her to a situation of psychological imprisonment.

[26]

Described
    this way, there is nothing unfit about this global sentence for this offender
    and these offences.

[27]

The
    sentence appeal must also be dismissed.

[28]

We
    are grateful to the Crown and duty counsel for their assistance.

RELEASED:  FEB 09 2011
    (S.T.G.)

S. T. Goudge J.A.

I agree. Robert J. Sharpe
    J.A.

I agree. E. E. Gillese J.A.


